



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Mangat, 2012 ONCA 415

DATE: 20120618

DOCKET: C51297

Juriansz, Watt and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kuldeep Mangat

Appellant

Ravin Pillay, for the appellant

Lisa Csele, for the respondent

Heard: May 28, 2012

On appeal from the judgment of Justice Anne-Marie
    Hourigan of the Superior Court of Justice, dated September 3, 2009.

ENDORSEMENT

[1]

The appellant appeals his conviction on a number of drug and weapons
    charges. He also appeals his sentence.

[2]

The appellant concedes that the police, on the basis of telephone
    intercepts, had an adequate basis to suspect that the unknown user of the cell
    phone with the number, 416-917-1674, was trafficking in heroin and that there
    was heroin at the unknown user's home.

[3]

The police determined, by a reverse number inquiry, that the phone was
    registered to Kuldip Singh of 20 Herdwick St. in Brampton. Police occurrence
    records revealed that the appellant, Kuldeep Singh Mangat, lived at that
    address.

[4]

The police executed a search warrant at that address on July 30, 2007,
    and seized three handguns, ammunition, and a quantity of heroin and opium. The
    appellant was at home during the search.

[5]

At trial, the appellant brought a
Charter
application to
    exclude the seized items. In support of the
Charter
application, he
    sought leave to cross-examine the police officer who prepared the ITO. Leave
    was denied and the
Charter
application was dismissed.

[6]

The appellant was convicted
of possession of a loaded
    firearm without a licence, careless storage of ammunition, possession of
    prohibited ammunition, possession of a .25 calibre firearm, possession of a .32
    calibre firearm, possession of heroin for the purpose of trafficking, and
    conspiracy to traffic in heroin. He was sentenced to ten years and nine months
    imprisonment, after receiving credit for fifteen months of pretrial custody.


Conviction Appeal

[7]

On appeal, the appellant submits that the trial judge erred in
    dismissing both his application for leave to cross-examine the police officer
    and his
Charter
application to exclude the evidence.

[8]

In the ITO, the police officer affirmed that he believed that given the
    similarity in the name of the registered owner of cellular number 416-917-1674
    to the spelling of the name at the address query of the cellular phone that
    they are one and the same person, and that heroin would be found at his home.

[9]

The theory of the defence was that the affiant had not been frank and
    had attempted to mislead the issuing justice by omitting a crucial fact from
    the ITO. The basis of that theory was that in an earlier application for a
    wiretap, the affiant had stated that in his experience, those involved in the
    drug trade commonly use cell phones registered to third parties or to
    fictitious names. He had not included this observation in the application for
    that warrant to search the appellants residence.

[10]

The
    appellant argued that the omission of this observation from the ITO was
    deliberate and intended to inflate the strength of the grounds in support of
    the ITO.

[11]

The
    trial judge considered that it was not unreasonable to suggest on a common
    sense basis that someone uses a phone registered in their own name.  She stated
    that the simple omission of the self evident statement that some persons use
    phones registered to others was not enough to raise the issue of
mala fides
on behalf of the affiant. Consequently, she held there was no air of reality to
    the suggestion that the police officer had made deliberate omissions to mislead
    the issuing justice and dismissed the application to cross-examine.

[12]

The
    decision to grant leave to cross-examine is a discretionary one that should not
    be interfered with, except in cases where the discretion has not been exercised
    judicially.

[13]

In
    our view, the appellant seeks to make too much of the affiant's earlier
    statement. The omission of that statement is not enough in the circumstances of
    this case to establish a reasonable suspicion that the affiant was attempting
    to mislead.

[14]

We
    are satisfied the trial judge committed no error in dismissing the application
    to cross-examine.

[15]

The
    appellant submits that the trial judge committed further errors by confounding
    the application to cross-examine with the challenge to the warrant and the
Charter
application. We do not agree. In remarking that the Affiant was not
    deliberately misleading the issuing Justice; and that there was no deliberate
    omission of this information and that one cannot import any degree of
mala
    fides
into the fact that this information was not included by the Affiant,
    the trial judge was responding to the defence's submissions advanced on the
    cross-examination application, by finding that the defence had not succeeded in
    putting the affiant's credibility into issue.

[16]

These
    statements did not prejudge the
Charter
application, though after the
    application to cross-examine was dismissed, there was little prospect of the
Charter
application's success.

Sentence Appeal

[17]

On
    the sentence appeal, the appellant is simply mistaken that the trial judge
    failed to consider the appellants co-operation in expediting the proceeding.
    She specifically stated that though the appellant should not be given the
    benefit of entering a guilty plea, there should be some credit given for the
    expeditious manner this matter was conducted. The appellant has not raised an
    error of principle on which this court could review the sentence imposed.

Conclusion

[18]

The
    appeal is dismissed.

[19]

Leave
    to appeal sentence is granted, but the appeal against sentence is dismissed.

R.G. Juriansz J.A.

David Watt J.A.

Alexandra Hoy J.A.


